 In the Matter Of PITTSBURG PLATE GLASS COMPANY (COLUMBIA CHEMI-CAL DIVISION)andINTERNATIONAL UNION OF MINE,MILL ANDSMELTER WORKERS,LOCAL 841, C. I. O.Case No. 20-R-1604.-Decided April 5,1946Freston cf Files,byMr. Arthur Freston,of Los Angeles, Calif., andMr. Ralph E. Lewis,of Los Angeles, Calif., for the Company.Mr. William Gately,of Grass Valley, Calif., for the Union.Mr. Phil E. Thompson,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended' petition duly filed by International Union ofMine, Mill and Smelter Workers, Local 841, C. I. 0., herein calledthe Union, alleging that a question affecting commerce had arisenconcerning the representation of employees of Pittsburg Plate GlassCompany (Columbia Chemical Division), Bartlett, California, here-in called the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before George A. Yager,Trial Examiner.The hearing was held at Lone Pine, California, onMarch 5, 1946. The Company and the Union appeared and partici-pated.All parties were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYPittsburgPlateGlassCompany, a Pennsylvania corporation,in its Glass Division, operates plants located in Oklahoma, West07 N. L R. B., No. 10.692145-46-vol. 67-S97 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDVirginia,Ohio,Missouri, Pennsylvania, and California.We arehere concerned with its plant at Bartlett, California, where it isengaged in the manufacture of sodium carbonate and borax. Duringthe 6-month period ending November 1945, the value of the materialsand supplies received at the Bartlett plant was in excess of $50,000,of which 3 percent was purchased outside the State of California.During the same period products were sold having a value in excessof $150,000, of which approximately 15 percent was sold or shippedto points outside the State of California.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVED _International Union of Mine, Mill and Smelter Workers, Local 841,affiliatedwith the Congress of Industrial Organizations, is a labororganization admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Union, in November 1945, requested recognition by the Companyas the exclusive bargaining agent of certain of the Company's employ-ees.The Company has refused such recognitiou until the Union hasbeen certified by the Boardin anappropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployeees in the unit hereinafter found appropriate.'We find that a question affecting commerce hasarisenconcerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial accord with an agreement of the parties,that all production and maintenance employees of the Company atitsBartlett, California, plant, excluding clerical employees and allsupervisory employees with authority to hire, promote, discharge, dis-eipline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act 2IThe Field Examiner reported that the Union submitted 57 authorization cards. Thereare approximately 60 employees in the appropriate unit.2The parties agree that the superintendent, assistant superintendent,chief chemist,personnel supervisor, chief engineer,master mechanic, general shift foreman, shift fore-men, relief shift foremen,chief accountant,junior accountants,production and pay-rollclerks, stenographers,clerical,clerk-typist,shall be excluded from the appropriate unit. PITTSBURG PLATE GLASS COMPANY99V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the employ-ees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as a part of the investigation to ascertain represen-tatives for the purposes of collective bargaining with Pittsburg PlateGlass Company (Columbia Chemical Division), Bartlett, California,an election by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Twen-tieth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Sections 10 and 11, ofsaid Rules and Regulations, among employees in the unit found appro-priate in Section IV, above, who were employeed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employ-ees in the armed forces of the United States who present themselvesin person at the polls, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, to determine whether or notthey desire to be represented by International Union of Mine, Milland Smelter Workers, Local 841, C. I. 0., for the purposes of collectivebargaining.